Exhibit 10.13

 

SC MOTA ASSOCIATES LIMITED PARTNERSHIP

ONE NORTH CLEMATIS STREET, SUITE 305
WEST PALM BEACH, FL 33401

 

 

Tel:   (561) 835-1810

 

Fax:  (561) 833-4118

 

March 22, 2007

 

Tiger Direct Inc.

7827- B West Flagler Street

Miami, FL 33144

 

Dear Sirs:

 

Reference is made to that certain Lease dated September 17, 1998 as amended by
certain Settlement Agreement and Mutual Release dated June 8, 2001 and First
Amendment to Lease dated September 5, 2003, (the “Lease”) between SC MOTA
Associates Limited Partnership, as successor in interest to Keystone-Miami
Property Holding Corp. (“Landlord”) and Tiger Direct Inc. (“Tenant”) and
pertaining to space no. 35 and 33D containing approximately 79,866 s.f. (the
“Original Premises”) located in The Mall of the Americas (the “Shopping
Center”). This letter sets forth the terms which we are prepared to recommend to
the Landlord in connection with your request to lease certain additional
premises (the “Additional Premises”) in the Shopping Center.

 

1.                                      Expansion: Landlord hereby agrees to
lease the Additional Premises to Tenant and Tenant hereby agrees to lease the
Additional Premises from Landlord upon and subject to the following terms and
conditions:

 

a)                                      Additional Premises: Approximately 3,000
square feet contained within the space known as Bay 33C (the “Additional
Premises”) as shown outlined in red on the site plan attached to this letter as
Schedule “A”.

 

b)                                      Term: The Term of the Lease in respect
of the Additional Premises will commence the day following the date Tenant
receives possession of the Additional Premises (the “Additional Premises
Commencement Date”) and will expire concurrently with the expiration of the
lease term of the Original Premises (January 31, 2010) and shall have the right
to renew as set forth in Section R-5 of the Lease so the Additional Premises
will expire coterminous with the Original Premises.

 

c)                                      Annual Rent: During the period
commencing on the Additional Premises Commencement Date, and ending on the
31st day of January, 2010 (both inclusive), Annual Rent in respect of the
Additional Premises will be the annual sum of $40,500.00, based upon an annual
rate of $13.50 per square foot of the gross leasable floor space of the
Additional Premises. In the option periods the Annual Rent shall increase at the
rates provided in the Lease.

 

--------------------------------------------------------------------------------


 

d)                                      Additional Rent. In addition to the
Annual Rent, Tenant hereby further agrees to pay to Landlord during the
Extension Term, all Additional Rent and other charges required to be paid by
Tenant pursuant to the Lease, including, but not limited to, all Utility Charges
and Tenant’s Proportionate Share of Taxes, Insurance Premiums, Common Area
maintenance expenses, and other Shopping Center Operating Costs.

 

Notwithstanding anything in the Lease to the contrary, during the Term of this
Lease and any extensions thereof, for the Additional Premises only, Tenant
agrees to pay Landlord as Additional Rent Tenant’s Percentage Share (As it
relates to Property Insurance defined as that fraction, the numerator of which
is the total number of rentable square feet of space contained within the
Additional Premises and the denominator of which is the total number of leasable
square feet within the Shopping Center less any area not covered by the Property
Insurance policy) of any cost associated with the Property Insurance (including
but not limited to windstorm, “All Risk”, fire, flood, etc.) obtained by
Landlord in its reasonable discretion, for the Shopping Center. If Landlord
determines in it’s reasonable discretion that Tenant will be required to pay
Additional Rent to cover it’s Percentage Share of Property Insurance, then
Tenant shall pay Landlord an estimated amount of such costs in equal monthly
installments together with Rent. Initially, Landlord estimates that Tenant will
be required to pay Four Hundred and Fifty Dollars per month ($450.00) together
with its Rent towards Tenant’s Percentage Share of Property Insurance.

 

Within 180 days after the end of each Year or during such other periods as
Landlord deems reasonable, the Landlord will determine and advise Tenant by
statement of the exact amount or the Tenant’s Percentage Share of the Shopping
Center’s Property Insurance and, if necessary, an adjustment will be made
between the parties within 15 days after the Tenant has been advised of the
actual amount paid. Upon request by Tenant, Landlord agrees to provide Tenant
with a copy of the paid Property Insurance bill as evidence of the basis upon
which any increase in Property Insurance is chargeable to Tenant. Tenant shall
be responsible for its Percentage Share of such Property Insurance for
fractional years occurring at the beginning and expiration of the Term of this
Lease, and any extensions thereof.

 

e)                                      Additional Premises Delivered “As Is”:
Except as expressly provided in the Lease, Tenant agrees to accept the Premises
in its “as-is” condition as of the Commencement Date except that the air
conditioning equipment, will be in good working order upon delivery of the
Premises. Tenant shall be responsible for performing all renovations,
alterations, leasehold improvements, fixturing and other work required in order
to combine the Additional Premises with the Original Premises and in order to
fixture and improve the Additional Premises for the Tenant’s business purposes.
Landlord shall have no responsibility or obligation to perform any work with
respect to the shell, floor, storefront, walls, ceilings, lighting fixtures,
HVAC system, toilet rooms, utilities systems or otherwise with respect to the
Premises prior to the Commencement Date or thereafter. All such work shall be
carried out by the Tenant, at Tenant’s sole cost and expense, in a good and
workmanlike, lien free manner and in accordance with: (a) Schedule “B”
(annexed); (b) all applicable codes, ordinances, rules, regulations and
insurance requirements; (c) detailed plans and specifications prepared at
Tenant’s cost by a licensed

 

2

--------------------------------------------------------------------------------


 

architect (which plans and specifications shall be submitted to Landlord in
advance for Landlord’s review and approval); and (d) all other applicable
provisions of the Lease.

 

f)                                        Premises: From and after the
Additional Premises Commencement Date, the “Premises” demised pursuant to the
Lease shall be deemed to consist and be comprised of both the Original Premises
and the Additional Premises (totaling, in the aggregate, 82,866 square feet of
gross leaseable floor space). Accordingly, from and after the Additional
Premises Commencement Date: (i) all terms, conditions and provisions contained
in the Lease, as modified by this letter Agreement, shall also apply in respect
of the Additional Premises as if the Additional Premises were originally
included within the Premises on the date upon which the Lease was originally
executed; and (ii) all references to the “Premises” appearing in the Lease
and/or in this letter agreement shall be deemed to mean and referred to the
entire Premises (including both the Original Premises and the Additional
Premises).

 

2.                                      Binding Agreement: Once this letter is
signed by the Tenant and countersigned by the Landlord this letter will
constitute a binding supplement to, and modification of, the Lease upon the
terms set forth in this letter. The Lease, as so modified, is and shall remain
in full force and effect.

 

3.                                      Expansion Rights: Tenant’s “First Right
of Notice to Lease” set forth in Section R-6 of the Rider to the Lease and
Tenant’s Expansion Rights” set forth in Section R-7 of the Rider to the Lease
shall be modified to specifically exclude from such rights any portion of the
Building leased to Technical Career Institute, Inc., its successors or permitted
assigns, specifically being Spaces 230, 240 and Technical Career Institute Inc’s
expansion premises consisting of approximately 6,000 sq. ft. contained within a
portion of Bay 220.

 

4.                                      Lease Remains in Full Force and Effect,
Setoffs or Defenses, Etc.: Tenant does hereby certify, confirm and agree that as
of the date hereof (a) that the Lease, as amended and modified herein, is, and
shall remain and continue, in full force and effect, binding and enforceable in
accordance with its terms, (b) that Landlord is not in default in the
performance of any duty or obligation on its part to be performed under the
Lease, and (c) that Tenant has no offsets, defenses or counterclaims to Tenant’s
obligation to pay all Rent and other sums and to perform all other duties and
obligations, on Tenant’s part to be paid and/or performed under the Lease, as
herein amended and modified.

 

3

--------------------------------------------------------------------------------


 

The foregoing agreement is being recommended to the Landlord by the undersigned
and is not to become effective or binding upon the Landlord until such time as
the Landlord has accepted the terms of this agreement set forth above as
evidenced by its signature below.

 

Kindly confirm your agreement with these terms by signing and returning the
additional enclosed copy of this letter in the place designated below.

 

AGREED TO this 26 day of March 2007.

 

 

 

 

Tiger Direct Inc. (Tenant)

 

 

 

/s/ Andrea Fongyee

 

By:

/s/ MF

Witness

 

 

 

 

 

 

 

Witness

 

 

 

 

 

 

 

 

 

 

 

APPROVED this 12th day of April 2007.

 

 

 

 

 

 

 

 

 

SC MOTA Associated Limited Partnership

 

 

By:

SC MOTA GP, Inc. (Landlord)

 

 

 

 

/s/ JoAnn Carlisi

 

 

By:

/s/ Brian Kosoy

Witness

 

 

 

Brian Kosoy

JoAnn Carlisi

 

 

 

President

Print Name

 

 

 

 

/s/ Sarah Hall

 

 

 

 

Witness

 

 

 

 

Sarah Hall

 

 

 

 

Print Name

 

 

 

 

 

4

--------------------------------------------------------------------------------


 

[g361331moi001.jpg]

 

--------------------------------------------------------------------------------